DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2016/015145 filed 12/23/2016, which claims benefit of the Korean Application No. KR10-2015-0186127, filed 12/24/2015, has been received and acknowledged. 
Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claim 4, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn towards a hot-rolled coated steel sheet having a yield point elongation of less than 4%. The hot-rolled steel sheet comprises the composition shown below within Table I in wt%. The claim requires relationships (1), and (2) to be satisfied
            
                0.03
                ≤
                (
                w
                t
                %
                 
                T
                i
                )
                ×
                (
                w
                t
                %
                 
                A
                l
                )
                ×
                (
                w
                t
                %
                 
                N
                )
                ×
                
                    
                        10
                    
                    
                        6
                    
                
                ≤
                0.20
            
                                  (1)
            
                22
                ≤
                (
                m
                o
                l
                %
                 
                N
                b
                )
                /
                
                    
                        
                            
                                m
                                o
                                l
                                %
                                 
                                C
                            
                        
                        ×
                        
                            
                                m
                                o
                                l
                                %
                                 
                                N
                            
                        
                    
                
                ≤
                1826
            
                                     (2)
where each of the values within parenthesis in relationship 1 refers to a value of weight% of the respective corresponding element, and each of the values within parenthesis in relationship 2 

Table I- The composition of instant claim 1.

Chemical Component
Claim 1
C
0.03 - 0.06
Si
0.01 - 0.25
Mn
0.5 - 1.5
P
0.001 - 0.02
S
≤ 0.006
Al
0.01 - 0.05
Ti
0.0001 - 0.02
Nb
0.0001 - 0.03
N
0.001 - 0.005
Fe
Balance


The closest prior art includes the following:

Kim (KR-20150007608-A, previously cited, cited by applicant)
Kim teaches a coated hot-rolled steel sheet (paragraph [0001]; and [0059]). Kim teaches the hot-rolled steel sheet comprising, by weight, the components listed below within Table II (paragraph [0008]). Kim teaches chromium in an amount of 0.005% to 0.3%, molybdenum in an amount of 0.005 to 0.01% (paragraph [0008]). 

Table II- The composition of instant claim 1 compared to the composition of Kim (KR-20150007608-A).

Chemical Component
Claim 1
Kim
C
0.03 - 0.06
0.03 - 0.1
Si
0.01 - 0.25
0.01 - 0.2
Mn
0.5 - 1.5
0.8 - 2.0
P
0.001 - 0.02
0.005 - 0.05
S
≤ 0.006
0.0005 - 0.05

0.01 - 0.05
0.03 - 0.1
Ti
0.0001 - 0.02
0.001 - 0.25
Nb
0.0001 - 0.03
0.001 - 0.25
N
0.001 - 0.005
0.001 - 0.01
Fe
Balance
Balance


However, as the applicant pointed out, Kim is directed to a steel that possesses completely different properties. Furthermore, Kim nor any other art teaches the claimed relationships shown above within (1), and (2). The applicant has shown that these relationships are critical for achieving a yield point elongation of less than 4%. And this combination of features is novel in light of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735